198 S.E.2d 28 (1973)
19 N.C. App. 17
STATE of North Carolina
v.
Thomas CURIE.
No. 7312SC539.
Court of Appeals of North Carolina.
July 25, 1973.
*29 Atty. Gen. Robert Morgan by Emerson D. Wall, Associate Atty., Raleigh, for the State.
Sol G. Cherry, Public Defender, Twelfth Judicial District, Fayetteville, for defendant appellant.
BRITT, Judge.
The only assignment of error brought forward and argued by defendant relates to the failure of the court to allow defendant to testify with respect to his mental and psychiatric problems. After hearing the proffered testimony on voir dire in the absence of the jury, the court ruled it inadmissible.
Pertinent portions of the excluded testimony are summarized as follows: Following his arrest, defendant was sent to Dorothea Dix Hospital for observation but he would not cooperate with the doctors there because they had long hair, were "weirdos," and he had no confidence in them. Efforts by defendant and his counsel to get the psychiatrist at Ft. Bragg to examine and evaluate defendant failed. In 1964 defendant was treated by a psychiatrist in Michigan and some two or three years prior to the trial, defendant received a head injury. When committing the acts complained of, defendant was aware of where he was and vaguely aware of what he was doing, but it did not seem real.
Defendant's counsel advised the trial court that defendant was not pleading temporary insanity as he had no evidence to support that plea. Counsel argued to the trial court, and argues here, that the issue is not one of insanity but whether "evidence of prior psychiatric problems, which may have been caused in part by a blow to the head of the defendant-witness, [is] competent for the purpose of showing lack of specific intent to commit the offenses of which this defendant was convicted." Under the facts in this case, we hold that the court did not commit prejudicial error in excluding the testimony.
In 2 Strong, N.C. Index 2d, Criminal Law, § 2, p. 482, we find: "Where a statute *30 specifically forbids a particular act, the commission of the forbidden act is the offense, regardless of intent."
In State v. Hales, 256 N.C. 27, 122 S.E. 2d 768, 90 A.L.R.2d 804 (1961), in an opinion by Justice (later Chief Justice) Parker, we find: "It is within the power of the Legislature to declare an act criminal irrespective of the intent of the doer of the act. The doing of the act expressly inhibited by the statute constitutes the crime. Whether a criminal intent is a necessary element of a statutory offense is a matter of construction to be determined from the language of the statute in view of its manifest purpose and design. (Citations.)"
In State v. Lattimore, 201 N.C. 32, 158 S.E. 741 (1931), the court said: "It is true that an act may become criminal only by reason of the intent with which it is done, but the performance of an act which is expressly forbidden by statute may constitute an offense in itself without regard to the question of intent."
Intent is a prescribed element of the four offenses with which defendant was charged, namely, secret assault (G.S. § 14-31), two cases of assault with firearm with intent to kill (G.S. § 14-32[c]), and first-degree burglary (State v. Gaston, 4 N.C.App. 575, 167 S.E.2d 510 [1969]). Intent is not an element of either of the statutory offenses of which defendant was found guilty, namely, assault with a deadly weapon inflicting serious injury (G.S. § 14-32[b]), two cases of assault with a deadly weapon (G.S. § 14-33[c] [2]), and wrongful breaking and entering (G.S. § 14-54[b]). Assuming, arguendo, that defendant was entitled to the benefit of any part of the excluded testimony on the four offenses with which he was charged, in view of the verdicts returned, we perceive no prejudice.
We hold that defendant received a fair trial, free from prejudicial error, and the sentences imposed are within the limits prescribed by statute.
No error.
CAMPBELL and BALEY, JJ., concur.